ORDER

PER CURIAM:
Frank E. Dehn was convicted, after a jury trial, of one count of burglary in the second degree, § 569.170 RSMol994 and one count of stealing, § 570.030 RSMol994. Dehn was sentenced as a prior and persistent offender pursuant to § 558.021 RSMol994 to a term of seven years on the burglary count and fifteen years on the stealing count, the two sentences to be served consecutively. He appeals the judgment and sentences. Dehn also appeals the denial of his Rule 29.15 motion for post-conviction relief after an evi-dentiary hearing. These appeals were consolidated pursuant to Rule 29.15(Z).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed. Rules 30.25(b) and 84.16(b).